Citation Nr: 1128715	
Decision Date: 08/03/11    Archive Date: 08/10/11

DOCKET NO.  10-38 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Whether new and material evidence has been submitted sufficient to reopen a previously denied claim for service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1943 to February 1946, and from January 1951 to December 1951.  The Veteran also served in the Air National Guard and the Air Force Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 RO decision, which reopened and denied a claim for service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath).

Despite the determination reached by the RO, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see also VAOPGCPREC 05-92.  The following decision addresses this question.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By a RO decision dated in July 2006, the Veteran's claim of service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath) was denied on the basis that this condition neither occurred in nor was caused by service. 

2.  Evidence received since the July 2006 RO decision is not cumulative or redundant, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath).

3.  Pulmonary emboli with chronic ongoing anticoagulation is not shown by the most probative medical evidence of record to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The July 2006 RO decision denying the Veteran's claim of service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath) is final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence sufficient to reopen the Veteran's claim of service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath) has been submitted.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).

3.  Pulmonary emboli with chronic ongoing anticoagulation was not incurred in or aggravated by military service.  See 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).	
Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 

A VCAA notice letter was sent to the Veteran in February 2010.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  This letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Furthermore, this letter described how appropriate disability ratings and effective dates were assigned.    

The Board notes that, while the February 2010 letter discussed the issue of new and material evidence, it did not specifically list the requirements for establishing service connection on a direct basis.  However, the Board also notes that the July 2010 statement of the case (SOC) discussed the principles relating to service connection and direct service connection.  The Board notes this issue was not readjudicated after such notice was given regarding service connection.  Regardless, the Veteran was informed of the relevant principles relating to service connection, and he was given ample time to respond to this notification.  The Board finds no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).  Moreover, the Veteran was notified of the requirements for establishing service connection on a direct basis in November 2005 and August 2007 with regard to other claims that he filed.

The Board observes that in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that with regard to matters that involve a request to reopen a previously denied claim for service connection based upon the receipt of new and material evidence, in addition to providing notice of the evidence and information that is necessary to establish entitlement to service connection, VA must first notify a claimant of the evidence and information that is necessary to reopen the claim.  To that end, the Court determined that in the context of a claim to reopen, the VCAA requires that VA must first review the bases for the prior denial of record, and then release a notice letter to the Veteran that explains the meaning of both 'new' and 'material' evidence, and also describes the particular type(s) of evidence necessary to substantiate any service connection elements that were found to be insufficiently shown at the time of the prior final VA denial.  See Kent, supra.

As will be discussed below, the Board is reopening the claim of service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath).  Therefore, any failure to provide VCAA compliant notice with regard to the Veteran's application to reopen this claim would be moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and available, relevant VA and private medical records are in the file.  The Board notes that a December 2005 response from the National Personnel Records Center (NPRC) to a request for service records indicated that the records were fire related.  However, the Board notes that the claims file appears to contain the Veteran's service treatment records and certain personnel records from both his active duty service and his National Guard service.  Specifically, the claims file contains significant service treatment records that were received in December 2005 upon request for records from the Veteran's period of active duty service from June 1943 to February 1946 and his period of active duty service from January 1951 to December 1951.  Some of the Veteran's Air National Guard records have also been associated with the claims file.  In a July 2007 Report of Contact, the Veteran requested copies of his service treatment records.  Later that month, he was provided with a copy of the complete service treatment records from his claims file.  He gave no indication that relevant records were missing from this file.  The Board finds that all available records identified by the Veteran as relating to this claim have been obtained, to the extent possible.  The record contains sufficient evidence to make a decision on the claim.  VA has fulfilled its duty to assist.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2010).  The Veteran was provided a VA examination with regard to the claim on appeal most recently in March 2010.  The examiner reviewed the claims file, conducted the appropriate diagnostic tests and studies, and noted the Veteran's assertions.  As such, the Board finds this examination report and opinion to be thorough, complete, and sufficient upon which to base a decision with regard to this claim.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).




II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010).

 To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

The Board notes that the term "active military, naval, or air service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(24) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(a) (2010).

The term "active duty for training" is, inter alia, full- time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any State.  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(c) (2010).  The term "inactive duty for training" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23) (West 2002 & Supp. 2009); 38 C.F.R. § 3.6(d) (2010).  It follows from this that service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101, 106, 1110, 1131 (West 2002 & Supp. 2009).

The issue for resolution before the Board is whether new and material evidence has been submitted sufficient to reopen the Veteran's previously denied claim of entitlement to service connection for pulmonary emboli with chronic ongoing anticoagulation.  After review of the evidence of record, the Board finds that new and material evidence has been submitted.

The Board notes that the Veteran was denied service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath) in a July 2006 RO decision.  Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2010).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a) (2010).  The Veteran was notified of the July 2006 RO decision via a July 28, 2006, letter.  While the Veteran did submit a timely appeal with regard to this rating decision, he later withdrew this appeal.  Therefore, the July 2006 rating decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2002).  

New evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).   

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The basis for the July 2006 denial was that this condition neither occurred in nor was caused by service.  At the time of this denial, service treatment records, VA and private medical records, and statements submitted by the Veteran were considered. 

The new evidence submitted since this denial consists of statements from the Veteran, private medical records, and VA medical records.

With regard to the newly submitted private medical evidence, the Board notes that the claims file contains a February 2010 letter from the Veteran's private physician, Dr. K.P.  This physician stated that she was writing this letter on behalf of the Veteran because of his pneumonia, his lung scarring, lung mass, and repeated pneumonias that he has had over the years.  The physician noted that the Veteran has had pulmonary emboli, scarring in the lungs, and now a lung mass, which she indicated that she is not completely sure is not a cancer.  It is in the middle of being evaluated.  The initial PET CT scan is not completely conclusive and another one will be repeated in a few months.  It was noted that the Veteran was stationed in Sioux Falls, South Dakota in 1944.  He came down with double pneumonia when he was living in a tap paper barrack.  He was in the hospital for 30 days and has documentation in his VA record that confirms that he did have pneumonia, and it was dated in 1944.  The physician stated that she believes it says March, but she noted that it is a little bit hard to read on the old photocopy.  It is a hospital record from the military.  The physician concluded by stating that, to a reasonable degree of medical certainty, she would say that the fact that he had double pneumonia very likely left him with scarring and this certainly could have led to both his pulmonary emboli and his subsequent repeated pneumonias.  At the very minium, it left him more susceptible to these medical conditions. 

As the newly submitted private medical evidence addresses the issue of the etiology of the Veteran's pulmonary emboli and, thus, speaks to the possibility of a relationship between the Veteran's pulmonary emboli and his military service, the Board concludes that it satisfies the low threshold requirement for new and material evidence.

The Board notes that the physician who wrote the February 2010 letter had previously submitted letters on the Veteran's behalf.  However, the Board finds the February 2010 letter to be more definitive and specific than the previous letters.  As such, the Board finds this new statement submitted by the private physician to be material to the issue at hand in a way that her previous statements were not.  Therefore, the claim is reopened.  The Board will now turn to evaluating the merits of his claim.

The Veteran is seeking entitlement to service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath).  Throughout the claims file, the Veteran has essentially asserted that he has pulmonary emboli with chronic ongoing anticoagulation as a result of in-service pneumonia or as a result of exposure to noxious fumes while serving in the Air National Guard.

A review of the Veteran's service treatment records reflects that he was treated for pneumonia.  In a February 1944 service treatment record, the Veteran was noted as having pneumonia, primary, atypical, moderately severe, right lower lobe, etiology undetermined.  In a separate February 1944 service treatment record, the Veteran was noted as having bronchitis.  In a February 1944 chest x-ray, it was noted that there appears to be several pneumonic patches in both bases.  A March 1944 chest x-ray revealed that resolution had occurred.   In a January 1951 Report of Medical Examination, the Veteran was noted as having had pneumonia in 1941 and 1943 with no complications or sequelae.  In a November 1951 Report of Medical History, the Veteran was noted as having had a "double lobar" pneumonia (bilateral) in 1944.  He was hospitalized at Sioux Falls, South Dakota, Air Force Base Hospital for 30 days  In an April 1967 Report of Medical History, it was noted that the Veteran had pneumonia in 1940.  In a March 1969 radiographic report, the Veteran was noted as having an increased bronchial marking and granulomas 2+ hilus.   

The Board notes that the Veteran underwent a VA examination in March 2010.  The examiner reviewed the claims file.  The examiner noted that the Veteran suffered a right lower lung pneumonia as described in service records and was hospitalized for 30 days.  Since then, the Veteran has had 4-5 episodes of pulmonary embolism and recurrent pneumonias.  The examiner noted that the Veteran was previously hospitalized for colectomy secondary to diagnosis of colon cancer and developed pulmonary embolism while in the hospital.  He has had 4 more pulmonary embolisms since that time, one after an appendectomy, another after being hospitalized after pneumonia, and one was an isolated incident.  The Veteran's family also relates that the Veteran has had 4 bouts of pneumonia since 1984, all requiring hospitalization ranging from 5-10 days.  Upon review of the claims file and examination of the Veteran, the examine diagnosed him with pulmonary embolism and chronic lung scarring.  The examiner also noted that problems associated with these diagnoses included pulmonary embolism, pneumonia, and chronic obstructive pulmonary disease.  The examiner concluded by determining that it is less likely as not that this is caused by or a result of the March 1944 pneumonia while in service and hospitalized for 30 days.  The examiner stated that she agreed with the previous ruling that the Veteran did suffer isolated episodes of pneumonias and bronchitis while in active duty but appeared to have no long-term sequelae because he did not have any further lung problems or conditions until 1984.  He does report noxious fume exposure while fueling planes in the National Guard, but the examiner stated that she does not believe this played a role in him developing blood clots.  In addition, the Veteran developed the initial blood clot after undergoing a colectomy for colon cancer, both which would place him at a hypercoagulable state and, therefore, at risk for pulmonary embolism.  It appears that pneumonias suffered are less likely the cause due to their remote and isolated circumstances in contrast to Dr. P's statement.  The examiner indicated that it is more likely that the pulmonary embolisms are a result of sedentary state after surgery or cancer diagnosis.  It is also stated that the mass in the lung currently discovered may also be cancer further leading the examiner to believe that this may be the cause of his problem.  Also, the Veteran was a smoker, which could have contributed to his condition.  Therefore, as stated above, it is less likely the pulmonary embolisms are caused by pneumonias or bronchitis suffered while in active duty. 

The Veteran also underwent a VA examination in July 2006.  The examiner reviewed the claims file.  Upon review of the claims file and examination of the Veteran, the examiner diagnosed the Veteran with pulmonary emboli and ongoing chronic anticoagulation.  The examiner noted that the Veteran appears to have had 2 episodes of pulmonary emboli.  The first one was after a colectomy in 1983, and he had a recurrence about 4 to 5 years ago and was hospitalized again in Lincoln.  He now is on anticoagulations chronically.  He also appeared to have 2 pneumonias while on active duty.  A number of entries were in his original records about pneumonias/bronchitis, all of which occurred between 1940 and 1944.  The Veteran was hospitalized in Sioux Falls, South Dakota for one of them.  The Veteran also has a remote smoking history.  He smoked between 1941 and the mid-1960's, smoking about 2 packs of cigarettes per day.  The examiner did ask the Veteran about chronic obstructive pulmonary disease, and he said that he had no idea where this diagnosis came from and he does not recall it.  When asked about emphysema, the Veteran stated he was not aware of this diagnosis.  The examiner stated that, without any clinical documentation from his post-military career, he cannot state that he actually has chronic obstructive pulmonary disease.  The examiner stated that is appears less likely that the Veteran's lung condition was caused by the pneumonia and bronchitis in service, as noted in the claims file.  This is stated because the Veteran did have isolated episodes of pneumonias and bronchitis while on active duty and appeared to have no sequelae.  When asked about noxious fume exposure, the Veteran did mention this during his Air National Guard duties in the 1970s for 3 to 4 years, as he performed fueling duties.  His blood clot appeared initially in 1983 after surgery for his cancer of the colon.  The examiner stated that, at this point in time, it appears less likely that the pneumonias and bronchitis that he had while on active duty caused his blood clots because of the interim time frame involved.  This occurred over 40 years after the initial episodes.  The examiner stated that he cannot see any relationship between the isolated pneumonias and bronchitis causing coagulation issues 40 some years after the initial episodes.  He does appear to have some fume exposure in the 1970's, but again, the examiner stated that he did not see any relationship between this.  In fact, the actual etiology of his coagulation issue may not be determined.  Therefore, the examiner stated that he feels it is less likely that the Veteran's current lung condition is due to the isolated episodes of pneumonia and bronchitis while on active duty, for the reasons and basis stated above.  

The Board has also reviewed the relevant VA and private treatment records.  Specifically, in an April 2010 private medical record from Nebraska Pulmonary Specialties, LLC, it was noted that it is possible that some of the abnormalities in the chest CT could be because of pneumonia a long time ago and some scar tissue resultant.  The Veteran also had blood clot and there could be some scar tissue from that too.  The Veteran was diagnosed with the following: pulmonary nodule, essentially normal spirometry, history of pulmonary thromboembolism, history of recurrent pneumonias, remotes history of tobacco, history of hypertension, history of colon cancer, and arthritis.    

As noted above, the Veteran's private physician, Dr. K.P., concluded in a February 2010 letter that, to a reasonable degree of medical certainty, she would say that the fact that he had double pneumonia very likely left him with scarring and this certainly could have led to both his pulmonary emboli and his subsequent repeated pneumonias.  At the very minium, it left him more susceptible to these medical conditions.  This same physician indicated in an August 2007 letter that the Veteran had pneumonia in the military service.  He continues to have breathing problems and a cough with chronic obstructive pulmonary disease, pulmonary emboli, and repeated lung infections.  He is on chronic anticoagulation and multiple medicines for his disc disease, back pain, hypertension, enlarged prostate, pulmonary emboli, and chronic obstructive pulmonary disease with repeated infections.  In August 2005, this same physician submitted a letter noting that the Veteran has significant problems with his lungs.  He has blood clots in his lungs, shortness of breath, and chronic obstructive pulmonary disease.  He also has significant visual problems with macular degeneration.  He had significant exposure to multiple noxious chemicals throughout the course of his military career that he did inhale.  The physician stated that she certainly thinks this has contributed to his shortness of breath and chronic obstructive pulmonary disease over the years.  

The Board notes that the claims file contains varying opinions regarding the etiology of the Veteran's current pulmonary emboli with chronic ongoing anticoagulation.  The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In this case, the Board finds the March 2010 VA opinion to be the most probative medical opinion of record on the matter.  This examiner reviewed the claims file, examined the Veteran, considered his assertions, and offered an extremely detailed rationale for her opinion.  This examiner specifically considered the Veteran's in-service pneumonia, his reported exposure to noxious fumes, and his post-service medical history in rendering her opinion.  As such, the Board finds this opinion to be the most probative opinion of record with regard to this claim.  Moreover, the Board notes that this opinion is also supported by the July 2006 VA opinion.  The July 2006 VA examiner also reviewed the claims file, examined the Veteran, considered his assertions, and offered a detailed rationale for his opinion.

The Board has considered the April 2010 private medical record from Nebraska Pulmonary Specialties, LLC, in which it was noted that it is possible that some of the abnormalities in the chest CT could be because of pneumonia a long time ago and some scar tissue resultant.  However, given the clearly speculative language used by the examiner, the Board finds this opinion to be much less probative than the detailed and thorough VA opinion discussed above.  See, e.g., Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the appellant may have been having some symptoms of multiple sclerosis for many years prior to the date of diagnosis deemed speculative).  Moreover, there is no evidence that the examiner had access to the Veteran's claims file or complete medical history, which the Board finds significant given that the VA examiner's opinion was based primarily on the history of blood clot following surgery in 1983, nor did he offer a detailed rationale this opinion.  As such, the Board does not find this opinion to be probative with regard to matter on appeal. 

With regard to the opinions of Dr. K.P., the Board has considered these opinions but finds them to be not probative with regard to the matter on appeal.  As an initial matter, the physician did not indicate that she reviewed the entire claims file or had access to the Veteran's complete medical history.  Moreover, in the August 2005 opinion, this physician appeared to be suggesting that the Veteran's pulmonary problems were related to exposure to multiple noxious chemicals in service.  In February 2010, however, she indicated that his pulmonary problems were related to in-service pneumonia.  It is unclear as to whether she was attempting to relate different pulmonary problems to different etiologies or whether she was attempting to indicate that both the Veteran's in-service pneumonia and exposure to noxious chemicals have generally and equally contributed to his pulmonary problems. Additionally, this physician did not offer a rationale as detailed as the March 2010 VA opinion.  This physician did not discuss with any detail the effects of the Veteran's prior smoking history or his initial blood clot after undergoing a colectomy for colon cancer on his current pulmonary condition.  Therefore, as her opinions regarding the etiology of the Veteran's current pulmonary problems appear varied or at best unclear, the Board does not find this physician's opinion to be the most probative opinion of record on the matter.  

With regard to establishing service connection on a direct basis, regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  Currently, there is no medical evidence of record indicating that the Veteran had pulmonary emboli with chronic ongoing anticoagulation in service, and the most probative medical opinion of record on the matter does not indicate that the Veteran's current pulmonary emboli with chronic ongoing anticoagulation was caused or aggravated by in-service pneumonia or exposure to fumes.  Thus, the Veteran's claim must fail on a direct basis.  See Shedden, supra. 

The Board would also like to note that, to the extent that any of the Veteran's disabilities may be related to his prior history of tobacco use, service connection for disability on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service is prohibited by law.  38 U.S.C.A § 1103(a) (West 2002); 38 C.F.R. § 3.300(b) (2010).

The Board acknowledges the Veteran's contentions that he has pulmonary emboli with chronic ongoing anticoagulation as a result of his military service.  However, the most probative medical evidence of record on the matter does not support this contention.  The Veteran can attest to factual matters of which he had first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay person has not been shown to be competent to offer an opinion on complex medical questions, such as a possible relationship between in-service pneumonia or exposure to noxious fumes and a current diagnosis of pulmonary emboli with chronic ongoing anticoagulation.  See Jandreau, 492 F.3d at 1377 (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  As such, the Board finds the aforementioned VA medical opinions to be more probative than the Veteran's lay assertions.

As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath) must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

As new and material evidence has been submitted regarding the claim of service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath), the Veteran's claim is reopened.  To this extent, and to this extent only, the appeal is granted.

Entitlement to service connection for pulmonary emboli with chronic ongoing anticoagulation (claimed as a lung condition, chronic obstructive pulmonary disease, blood clots, and shortness of breath) is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


